Per Curiam.
On January 23,1984, the United States Supreme Court granted the state of Connecticut’s petition for a writ of certiorari from our original opinion in this case; State v. Schonagel, 189 Conn. 752, 459 A.2d 106 (1983); vacated the judgment, and remanded the case to this court for further consideration in light of Michigan v. Clifford, 464 U.S. 287, 104 S. Ct. 641, 78 L. Ed. 2d 477 (1984). Connecticut v. Schonagel, 465 U.S., 104 S. Ct. 990, 79 L. Ed. 2d 224 (1984). The defendant withdrew his appeal before the date scheduled for argument on the remand. Given that withdrawal, we are unable to consider the matter further and the trial court’s judgment must stand.